           Case 2:12-cr-00400-TLN Document 92 Filed 09/29/20 Page 1 of 3
                                                                      PRO HAC VICE APPLICATION,
                                                                    ECF REGISTRATION AND CONSENT
 UNITED STATES DISTRICT COURT                                           TO ELECTRONIC SERVICE,
EASTERN DISTRICT OF CALIFORNIA                                                  ORDER


  UNITED STATES OF AMERICA

                                   Plaintiff(s),
                                                     Case No. 2:12-cr-400-01-TLN
  v.

  ROBERT KEVIN ROBERSON
                      Defendant(s).



         I, Alan Ellis, attorney for Defendant, Robert Kevin Roberson, hereby petition for

admission to practice Pro Hac Vice under the provision of Local Rule 180(b)(2). I understand

and consent to ECF Registration and Electronic Service as detailed below and I have submitted

payment in the amount of $225.00 to the Clerk, U.S. District Court.


         In support of this petition, I state under penalty of perjury that:

         My business address is:

Firm Name:               Law Offices of Alan Ellis

Address:                 35501 South Highway 1, Unit 150

City:                    Gualala

State:                   CA ZIP Code: 95445-9553

Voice Phone:             (415) 235-9058

FAX Phone:               (415) 493-6976

Internet E-mail:         AELaw1@alanellis.com

Additional E-mail:       AELaw50@alanellis.com

I reside in City:        Gualala          State: CA
            Case 2:12-cr-00400-TLN Document 92 Filed 09/29/20 Page 2 of 3
          I was admitted to practice in the Supreme Court of Pennsylvania (court)

on January 8, 1968 (date). I am presently in good standing and eligible to practice in said court.

A certificate of good standing from the court in my state of primary practice is attached to this

application. I am not currently suspended or disbarred in any other court.


          I have  / have not concurrently or within the year preceding this application made

a pro hac vice application to this court. (If you have made a pro hac vice application to this

court within the last year, list the name and case number of each matter in which an

application was made, the date of application and whether granted or denied.)

US v. Brian Pickard, No. 2:11cr00449-16, May 26, 2020, granted June 3, 2020
__________________________________________________________________________

___________________________________________________________________________

                                                                                                    .

          I hereby designate the following member of the Bar of this Court who is registered for

ECF with whom the Court and opposing counsel may readily communicate regarding the

conduct of the case and upon whom electronic notice shall also be served via the court's ECF

system:

Name:            David W. Dratman

Firm Name:

Address:         1007 7th Street, Suite 305

City:            Sacramento

State:           CA     ZIP Code: 95814

Voice Phone: (916) 443-2000

FAX Phone:        (916) 443-0989

E-mail:          dwdratman@aol.com


Dated: September 24, 2020              Petitioner: /s/ Alan Ellis___________________________
        Case 2:12-cr-00400-TLN Document 92 Filed 09/29/20 Page 3 of 3
                                   ORDER

      IT IS SO ORDERED.


Dated: September 28, 2020
                                                    Troy L. Nunley
                                                    United States District Judge
